IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


ESTATE OF CLARA FLATOW,                     : No. 702 MAL 2016
DECEASED                                    :
                                            :
                                            : Petition for Allowance of Appeal from
PETITION OF: SAMANTHA WESTON                : the Order of the Superior Court


                                       ORDER



PER CURIAM

     AND NOW, this 23rd day of February, 2017, the Petition for Allowance of Appeal

is DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.